United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20822
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID BOYD,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-634-3
                      --------------------

Before GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Boyd appeals from his conviction by guilty plea of

conspiracy and possessing stolen firearms.   Boyd moves for oral

argument; his motion is DENIED.   Boyd contends that the district

court erred by adding six levels to his base offense level based

on the attribution of 39 firearms to him; that the district court

erred by adding four levels for possessing firearms in connection

with another felony offense; that application of the Sentencing

Guidelines violated Blakely v. Washington, 124 S. Ct. 2531


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-20822
                                  -2-

(2004); and that the district court erred by ordering restitution

of $7,900.

     The testimony at Boyd’s sentencing hearing supported the

attribution of 39 firearms to Boyd.    The attribution was not

clearly erroneous, see United States v. Rome, 207 F.3d 251, 253

(5th Cir. 2000), and the six-level adjustment was not erroneous.

     The information in Boyd’s presentence report and the

testimony at his sentencing hearing supported the finding that he

traded weapons for one ounce of cocaine.    Boyd thus possessed

firearms in connection with cocaine possession.         See Smith v.

United States, 508 U.S. 223, 241 (1993).    Boyd’s cocaine

possession was a felony under state law.        See TEX. HEALTH & SAFETY

CODE ANN. § 481.115(c)(West 2003).   The four-level adjustment was

not erroneous.

     Boyd concedes that his Blakely argument is foreclosed, but

he raises it to preserve it for further review.        Boyd’s argument

that Blakely invalidated the guidelines is foreclosed by United

States v. Pineiro, 377 F.3d 464 (5th Cir. 2004), petition for

cert. filed (U.S. July 14, 2004)(No. 04-5263), in which this

court held that “Blakely does not extend to the federal

Guidelines.”     Pineiro, 377 F.3d at 465-66.

     The district court’s restitution order was based on the

firearms that were stolen and listed in the indictment to which

Boyd pleaded guilty.    Boyd sold some of those firearms knowing

that they had been stolen.    The restitution order was not an
                            No. 03-20822
                                 -3-

abuse of discretion.   See United States v. Caldwell, 302 F.3d

399, 419 (5th Cir. 2002).

     AFFIRMED.